DETAILED ACTION
Applicants’ request for continued examination of December 15, 2020, in response to the action mailed September 15, 2020, is acknowledged.  It is acknowledged that claims 3-4, 7-912, 14, and 27028 have been cancelled, claims 1 and 15-18 have been amended, and claims 29-34 have been added.  Claims 1, 6, 10-13, 15-26, and 29-34 are pending.  
The elected invention is directed to a method for the purification of an antibody from a fermentation broth comprising the steps of:
i.    loading the antibody-containing fermentation broth onto an affinity column so as to bind the antibody to said affinity column;
ii.    subjecting the affinity column with the bound antibody to a 35 mM caprylic acid solution at pH 5.5 (~9 mM free caprylic acid); and
iii.    eluting the antibody protein with an acidic buffer;
wherein the fermentation broth contains enveloped and non-enveloped viruses and mycoplasma; and
wherein the method inactivates the enveloped and non-enveloped viruses and mycoplasma without denaturation of the antibody.

Claims 11, 15, 17, 18, and 21 were previously withdrawn, as being directed to non-elected subject matter.  New claim 30 is herein withdrawn, as being directed to non-elected subject matter.  Claims 1, 6, 10-11, 13, 16, 19-20, 22-26, 29, and 31-34 are herein considered.
Effective Filing Date
The effective filing date granted for claims 1, 6, 10-11, 13, 16, 19-20, 22-26, 29, and 31-34  is April 30, 2015, the filing date of PCT/EP2015/059560, which disclosed the recited subject matter.  The effective filing date granted for claims 29 and 32 is December 15, 2020, the instant filing, which is the first appearance in the prosecution history of ‘at least 5 mM… free caprylic acid’ and ‘a temperature of 4-8oC’, in claims 29 and 32 respectively.
 Applicants state that this application is a 371 filing of PCT/EP2015/059560. A 371 filing cannot include New Matter. Applicant is required to delete the benefit claim or change the relationship to continuation-in-part because this application contains New Matter not disclosed in PCT/EP2015/059560.  See below under “Written Description”.	
	
AIA -First Inventor to File Status
Based on the US effective filing dates of April 30, 2015 and December 15, 2020, the present application is being examined under the AIA , first to file provisions. 
Specification Objections
The specification is objected to for the following reasons.  The specification, on page 15, states ‘As can be seen from Tables 6 and 7, the viral in activation is often achieved in less than 5 minutes’.  However, neither table examines any time less than 5 minutes.  It is suggested that the specification be amended to recite: ‘As can be seen from Tables 6 and 7, the viral inactivation is often achieved in by 5 minutes’.  

The specification is objected to for failing to provide support for ‘a temperature of 4-8oC’, as recited in claim 32.  The first appearance of said limitation in the prosecution is in the claim set of December 15, 2020.  It is required that the specification be amended to provide antecedent basis for claim 32, provided no new matter is introduced. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Rejection of claims 1, 6, 10-11, 13, 16, 19-20, and 22-26 under 35 U.S.C. 103(a) as being unpatentable over Newcombe et al, 2005 in view of Seng et al, 1990, as explained in the prior actions, is maintained. New claims 29 and 31-34 are rejected for the same reasons.  Said rejection is reiterated herein.  
Claims 1, 6, 10-11, 13, 16, 19-20, 22-26, and 29, and 31-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Newcombe et al, 2005 in view of Seng et al, 1990
Newcombe teaches purification of IgG using the affinity resin MAborbent A2P at room temperature wherein the at least partially automated method includes (Fig 4&8)
i.    loading the antibody-containing mixed sample onto the MAborbent A2P so as to bind the antibody to said column;
ii.    subjecting the column with the bound antibody to a 25 mM caprylic acid1 wash solution at pH 7 for 45 minutes; and


Newcombe does not teach subjecting the column with the bound antibody to caprylic acid at an acidic pH.   
Seng teaches that treatment of antibody-containing compositions with caprylic acid at acidic pH inactivates viral particles.  For example, Seng teaches that 2% sodium caprylate (100 mM) at pH 6.5, which gives a caprylic acid concentration of 0.042% (2.1 mM), inactivates lipid- coated and non-lipid coated viral particles within 30 minutes at 5◦C (Example 4&6).  Seng further teaches that at pH 4.8 the concentration of sodium caprylate  can be reduced to 0.1% (50 mM), which gives a caprylic acid concentration of 2.75 mM, resulting in inactivation of HSV-1 within 60 minutes at 5◦C (Example 3).  
It would have been obvious to a person of ordinary skill in the art to modify the method of Newcombe by including a 100 mM caprylate wash at pH 6.5 (2.1 mM caprylic acid) or a 50 mM caprylate wash at pH 4.8 (2.75 mM caprylic acid).  Motivation to do so is provided by the desire to inactivate viral particles in the composition.  
The expectation of success is high, as Newcombe teaches purification of IgG using an affinity resin wherein the method includes subjecting the column with the bound antibody to a caprylic acid wash at pH 7, while Seng teaches that viral particles can be inactivated by ~2.5 mM caprylic acid.  
It is further noted that Seng also teaches (col4, lines 19-27):  
We have found that it is relatively easy to achieve a practical and preferred concentration of caprylic acid. …More preferably, the total concentration of caprylate is kept between 0.1 % at pH 4.8 and linearly increasing to 2.0% at 6.5 to give instantaneous virus inactivation. 

Seng demonstrates that, within these ranges, the MuLV was inactivated (table 6), while the activity of a series of proteins is maintained (Examples 8-10).  Based thereon, the skilled artisan would also be motivated to optimize the concentration of caprylic acid and pH for any particular method of protein isolation.  These are results-effective variables that are optimized through routine experimentation2.  

In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the claim amendments.
(A) Reply:	Said review is acknowledged.
(B) Applicants review the rejection in regards to teachings of Newcombe and Seng.
(B) Reply:	Said review is acknowledged.
(C) Initially, Applicant submits neither Newcombe and Seng, either alone or in combination, teach, disclose, or even suggest all of the elements of the instant claims. Newcombe discloses that "filtered serum (1.0 mL) was diluted with an equal volume of 25mM sodium phosphate pH 7.6 (buffer A), loaded on to a 5.5 mL Protein G Sepharose 4 Fast flow ... washed to baseline ( <0.05AU) with buffer A and the antibody eluted using 100mM glycine, HCI pH 2.5," (Newcombe at page 210, col. 2, lines 4-12) and that "[r]esidual albumin was removed from the MAbsorbent® A2P column with the incorporation of 25mM caprylic acid to the wash buffer," (Newcombe at page 211, col. 2, lines 8-10). As acknowledged by the Office, "Newcombe does not teach subjecting the column with the bound antibody to caprylic acid at an acidic pH," (Office Action at Page 4). 
As discussed previously, Seng discloses, at most, viral inactivation through addition of sodium caprylate at acidic pH to solutions of purified proteins (i.e., only after any and all purification steps have been completed), and says nothing about inactivation of virus using a caprylic acid solution at acidic pH during a purification process (see Seng at, for example, Abstract and Examples 4 and 8).
Reply:	As explained above and in the prior actions, the relevant teachings of Newcombe are the following.  Purification of IgG using the affinity resin MAborbent A2P at room temperature wherein the at least partially automated method includes (Fig 4&8), loading the antibody-containing mixed sample onto the MAborbent A2P so as to bind the antibody to said column; subjecting the column with the bound antibody to a 25 mM caprylic acid3 wash solution at pH 7 for 45 minutes; and eluting the antibody protein.   
As acknowledged by applicants, the relevant teachings of Seng are that treatment of antibody-containing compositions with caprylic acid at acidic pH inactivates viral particles.  
(D) Thus, a combination of Newcombe and Seng would result in, at most, a process comprising first the affinity purification of Newcombe and second, after all purification steps, addition of sodium caprylate to a purified protein. 
However, claim 1 recites, inter alia, "ii. subjecting the stationary phase with the bound target protein to a caprylic acid solution; wherein the caprylic acid solution is at a pH of 6.5 or less ... wherein the subjecting of step ii. inactivates a virus in the sample." Thus claim 1 clearly recites applying the caprylic acid solution at a pH of 6.5 to the stationary phase of the affinity chromatography column, before eluting the protein. Thus, to arrive at the instant claims, the skilled artisan must have modified the cited references by applying a caprylic acid solution at the claimed conditions to a protein bound to an affinity chromatography column while still accomplishing the purpose of Newcombe, namely "purification of polyclonal immunoglobulin G," (Newcombe at Abstract). Neither Newcombe nor Seng provide any particular motivation to make such a modification, and Applicant submits that the skilled artisan would have had no expectation of success in doing so.
(D) Reply:	As explained above and in the prior action, Newcombe teaches loading the antibody-containing mixed sample onto the MAborbent A2P so as to bind the antibody to said column; subjecting the column with the bound antibody to a 25 mM caprylic acid4 wash solution.  Thus, the only alteration to the method of Newcombe is the use of a wash solution at a pH of 6.5 or less.  This deficiency is cured by Seng.  
As explained in the prior actions and above, motivation is provided by the desire inactivate viral particles in the eluent of Newcombe.
(E) Initially, Applicant notes that Newcombe provides no disclosure relating to viral inactivation, providing no suggestion or motivation to incorporate any method for viral inactivation into its methods. Similarly, Seng provides no disclosure related to any affinity chromatography column, nor to inactivation of viruses using caprylic acid as a part of any purification process, instead indicating that "[l]ipid-enveloped viruses present in purified biologically active protein products ... can be inactivated by contacting the products with caprylic acid," (Seng at Abstract, emphasis added). Thus, Seng provides no suggestion or motivation to incorporate any of its methods into any purification process, let alone applying its caprylic acid solutions to a protein bound to an affinity chromatography column.
(E) Reply:	It is acknowledged that Newcombe does not demonstrate viral inactivation.  This deficiency is cured by Seng. It is acknowledged that Seng does not teach affinity chromatography.  If Seng did so teach, this would be a rejection under 35 USC 102.  
 As explained in the prior actions and above, in Seng sodium caprylate (100 mM) at pH 6.5 (free caprylic acid of 2.1 mM) inactivates lipid- coated and non-lipid coated viral particles within 30 minutes at 5◦C (Example 4&6).  Seng further teaches that at pH 4.8 the concentration of sodium caprylate  can be reduced to 0.1% (50 mM), which gives a caprylic acid concentration of 2.75 mM, resulting in inactivation of HSV-1 within 60 minutes at 5◦C (Example 3).  
(F) Further, the skilled artisan, in addition to have no motivation to combine Newcombe and Seng at all, in reviewing the references would have no expectation that the references could be combined and modified to arrive at the instant claims with a reasonable expectation of success. 

(F) Reply:	Applicants’ assertion is acknowledged.  See discussion of motivation in the rejection.
Applicants have misinterpreted MPEP 2143.02.  The detailed discussion of "no change in their respective functions" is provided in MPEP 2143(I)(A).  Therein the following is stated.
A.    Combining Prior Art Elements According to Known Methods To Yield Predictable 
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;
in combination, each element merely performs the same function as it does separately;
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). "[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." KSR, 550 U.S. at 418, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.
Thus, it is required that each element of the cited references maintain its function.  It is not required that an objective of the cited reference be maintained. Applicants have not provided evidence that any cited elements of Newcombe or Seng, as used in the rejection, would not maintain its function. 
(G) By contrast, the Application provides various examples of subjecting a target protein bound to a chromatography column to a caprylic acid solution at a pH of less than 6.5 and a concentration of 1 to 50 mM free caprylic acid, demonstrating successful inactivation of virus and effective purification of the target protein. This includes, for example, application of "a 35 mM caprylic acid buffer at pH 5.5 (5.8 mM free caprylic acid)," where the "yield of Fab-fragment was 97%, and no eMuLV was detected," (the Application at Example 1) and application of a "32 mmol/kg caprylate buffer, pH 5.8 (2.9 mM free caprylic acid)," where the "yield of the mAb was 100%, and no eMuLV was detected," (the Application at Example 2). 
In addition, the Application demonstrates further unique and superior properties of the claimed methods, including "a reduced amount of impurities such as Host Cell Protein (HCP)," (the Application at [0105]). For example, the Application at Example 5 shows that "a lower concentration of CHO-HCP 
(G) Reply:	Use of caprylic acid solution at a pH of less than 6.5 and a concentration of 1 to 50 mM free caprylic acid is taught by the combination of Newcombe and Seng.  The claims do not recite "32 mmol/kg caprylate buffer, pH 5.8 (2.9 mM free caprylic acid)".  The claims do not recite any level of final yield or purity.  The claims do not recite any specific concentration of CHO-HCP.  Applicants are reminded of the following.
MPEP 2145 discusses secondary considerations provided by applicants to rebut a rejection under 35 U.S.C. 103(a), including unexpected results.  Therein it is stated that:
“…the evidence must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983). In re Soni, 54 F.3d 746, 34 USPQ2d 1684 (Fed. Cir. 1995) does not change this analysis. In Soni, the court declined to consider the Office’s argument that the evidence of nonobviousness was not commensurate in scope with the claim because it had not been raised by the examiner Id. 54 F.3d at 751, 34 USPQ2d at 1688.”

	
MPEP 716.01(c) states:
I.TO BE OF PROBATIVE VALUE, ANY OBJECTIVE EVIDENCE SHOULD BE SUPPORTED BY ACTUAL PROOF
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).

Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written Description
 Claims 29 and 32 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the Inventors, at the time the application was filed, had possession of the claimed invention.  Claim 29 introduces the limitation of ‘at least 5 mM…free caprylic acid’.  Claim 32 introduces the limitation of ‘a temperature of 4-8oC’.  The specification fails to describe said limitations and, thus, claims 29 and 32 are rejected under 35 U.S.C. 112, first paragraph, for introducing New Matter.  See MPEP 608 & 706.03(o). 	
Allowable Subject Matter
No claims are allowable.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Any new references were cited solely to support rejection(s) based on amendment or rebut Applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification defines free caprylic acid as the non-ionized, protonated form, which is controlled by pH.  It is assumed that, at pH 7, Newcombe used 25 mM of sodium caprylate. 
        2 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 CCPA 1955).  See also Peterson (315 F.3d at 1330, 65 USPQ2d at 1382) where the Court has stated: “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”.  
        3 The specification defines free caprylic acid as the non-ionized, protonated form, which is controlled by pH.  It is assumed that, at pH 7, Newcombe used 25 mM of sodium caprylate. 
        4 The specification defines free caprylic acid as the non-ionized, protonated form, which is controlled by pH.  It is assumed that, at pH 7, Newcombe used 25 mM of sodium caprylate.